Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Szalach on 4/13/2021

The application has been amended as follows: 
In the specification:
	In paragraph [0102], line 5, the phrase “, tapering in direction,” has been added after “second end 304”.
In the claims:
	In claim 11, lines 8-10, the phrase “that is spaced apart from the first surface of the first plate and defines the smallest width of the second plate as measured in a direction extending substantially perpendicular to a longitudinal axis of the second plate” has been changed to “tapering in a direction toward the heel region of the first plate and spaced apart from the first surface of the first plate”.
	

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner asserts that none of the prior art of record, alone or in combination, disclose or suggest the claimed limitations.  The amendment to the claims and the remarks filed by the applicant in his latest response has put the claims in condition for allowance.  The examiner’s amendment was necessary to provide proper antecedent basis for claims terminology into the specification.  Amended claim 11 has the tapering language which was added to claim 1 which put it in condition for allowance.  See applicant’s remarks for reasons of allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 373